Exhibit 99.1 NOVA LIFESTYLE, INC. REPORTS THIRD QUARTER 2%, NET INCOME UP 94%, PROVIDES 2 CALIFORNIA, November 15, 2011 /PRNewswire/ Nova Lifestyle, Inc. (“Nova” or “Nova Lifestyle”) (OTCBB: STVS; website: www.novalifestyle.com), an innovative global designer and modern lifestyle furniture company headquartered in California, today announced its financial results for the third quarter ended September 30, 2011, as reported on its quarterly report on Form 10-Q filed on November 14, 2011. THIRD QUARTER 2011 HIGHLIGHTS - Record revenue of $11.2 million, an increase of 61% year-over-year - Gross profit increased 102% to $3.19 million - Gross margin increased to 29% from 23% in the same period last year - Record net income of $1.7 million, an increase of 94% year-over-year - Net margins increased to 15% from 12% in the same period 2010 - Acquired Diamond Sofa (www.diamondsofa.com), an urban contemporary national furniture brand sold to major U.S. furniture companies - 2012 Guidance: Anticipate revenue of between $73 and $75 million and net income of between $13 and $14 million from organic growth Three Months Ended September 30, 2011 Three Months Ended September 30, 2010 YoY% Change Revenue $ $ 61 % Gross Profit $ $ % Gross Profit Margin 29
